Citation Nr: 1731897	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-20 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a heart disability, to include cardiomyopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans' Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active duty for training with the Army National Guard from April 1988 to September 1988 and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims for entitlement to service connection for cardiomyopathy and bilateral knee disabilities, and denied reopening the claim for entitlement to service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge in an October 2015 videoconference hearing.  A hearing transcript has been associated with the record.

The Board notes that the Veteran's current claim for bilateral hearing loss stems from a January 2011 written statement in which the Veteran alleged that there was clear and unmistakable error (CUE) in the last prior denial for service connection which occurred in August 2003, which went unappealed.  He did not submit a petition to reopen this claim.  Regardless, the RO adjudicated the claim of service connection for hearing loss on the merits, which it again denied in the July 2011 rating decision.  A statement of the case (SOC) was eventually issued, from which the Veteran perfected a timely appeal concerning this issue.  It was also discussed during the October 2015 videoconference hearing.

The Board remanded the appeal in February 2016 to adjudicate the matter of whether there was CUE in the August 2003 rating decision which denied service connection for bilateral hearing loss, and to obtain a VA examination to determine the etiology of currently diagnosed heart and bilateral knee conditions.  Unfortunately, the Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the issues of reopening a claim for bilateral hearing loss and service connection for a heart disability.  Stegall v. West, 11 Vet. App. 268 (1998).  Substantial compliance was obtained for the claim of service connection for a bilateral knee disability, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In March 2016, service connection bilateral plantar fasciitis and tinnitus was granted.  As such, these claims are no longer on appeal. 

The hearing loss matter and claim to service connection for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of arthritis of the bilateral knees were not chronic in service or continuous since service separation and arthritis did not manifest to a compensable degree within one year of service separation.

2.  Currently diagnosed arthritis of the bilateral knees and right knee meniscus tear were not incurred in service, and are not secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in December 2010 which met the VCAA notice requirements with respect to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, VA and private treatment records, and a VA examination.  A VA examination was provided in June 2016 to address service connection for bilateral knee disabilities, to include as secondary to service-connected lower back disability.  The Board finds that the June 2016 VA examination and opinion adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination and opinion also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching the determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends, in an August 2011 notice of disagreement that his bilateral knee condition is secondary to his lumbar spine condition.  The Veteran has currently diagnosed degenerative joint disease of the bilateral knees.  The Board, upon review of the medical and lay evidence of record, finds that the Veteran does not have a bilateral knee disability that is related to service. 

Service treatment records do not show treatment, diagnoses or complaints related to the Veteran's knees in service.  A 1991 separation examination similarly does not report bilateral knee symptoms.  

Private treatment records from December 2010 show the Veteran received an MRI upon complaints of knee pain, to which showed moderate osteoarthrosis.  March 2011 records show the Veteran had an arthroscopy in June 2008 by Dr. M. and right knee synvisc injections in November 2010.  In a July 2012 private treatment note, a private physician, Dr. G., opined that the Veteran's partial drop foot on the right could tie into diagnosed plantar fasciitis and pain to the right knee.  In May 2012, the Veteran had right knee surgery by Dr. G to repair a meniscus tear.  The Veteran had x-rays of his bilateral knees in September 2012, which showed degenerative joint disease bilaterally, but more in the right knee than the left knee.  In February 2013, the Veteran had undergone a right knee arthroscopy.

VA treatment records in March 2015 show the Veteran was prescribed a left knee brace and cane, and in April 2015 the Veteran received a left knee joint injection to treat his left knee pain.  In May 2015, the Veteran received treatment for bilateral knee pain, and had gone to the emergency room for left knee pain in November 2015 where he had x-rays of his bilateral knees taken.  The x-ray report shows the Veteran had degenerative changes of the left knee joint.  In January 2016, the Veteran received a left knee brace.

In a November 2015 videoconference hearing, the Veteran testified that his bilateral knee disability is secondary to his service-connected lumbar spine disability.  He indicated that he had shooting pains going down his back, into his legs and his knees and that he had been prescribed a standard cane which had broken.  The Veteran also indicated that his knees were worn out and that he had pain in his knees bilaterally.

In a June 2016 VA examination, the VA examiner confirmed the Veteran's diagnoses of right knee meniscus tear and bilateral knee joint osteoarthritis, and opined that his knee conditions were not at least as likely as not incurred in or caused by service.  The VA examiner also opined that it was less likely than not that the Veteran's knee condition was caused or chronically aggravated by his service-connected lower back and plantar fasciitis conditions.  The examiner indicated that the Veteran's right knee meniscus tear was not the result of diagnosed radiculopathy or the result of falls, but rather was the result of weakness of the right quadriceps.  He further reasoned that that the diagnosed degenerative joint disease of the bilateral knees in September 2012 was approximately 20 years after service separation and the in-service lower back condition.

The Board finds that bilateral knee symptoms were not both chronic in service and continuous after service separation.  Service treatment records do not show any treatment, diagnoses, or complaints related to the knees in service.  While the Veteran was seen for various pain complaints in service, to include complaints of lumbar spine pain, service treatment records do not show complaints related to the knees in service or at service separation.  The Board finds that had the Veteran experienced chronic knee pain in service, he likely would have reported such pain, just as he did with other medical problems identified in service treatment records.  Further, the Veteran has not contended that he experienced bilateral knee pain in service.  Post-service private treatment records show treatment for knee pain as early as 2008 when the Veteran had knee surgery, many years after service separation.

The Board finds that arthritis did not manifest within one year after service separation.  The earliest diagnosis of arthritis in the bilateral knees was by a privately conducted MRI in December 2010, at which point the Veteran was diagnosed with moderate osteoarthrosis.  The Veteran was thereafter diagnosed with degenerative joint disease by x-ray in September 2012.

The Board finds that the Veteran's diagnosed arthritis in the bilateral knees and meniscus tear of the right knee are not caused by or aggravated by a service-connected disability.  A June 2016 VA examiner opined that the Veteran's diagnosed knee conditions were less likely than not caused by or aggravated by his service connected lower back and plantar fasciitis conditions.  The examiner further opined that the Veteran's right knee meniscus tear was not the result of the Veteran's diagnosed right L5 radiculopathy, and indicated that right quadriceps weakness is most likely the result of the right knee meniscal injury, which is also not related to service-connected right L5 radiculopathy.  The VA examiner also indicated that the Veteran's degenerative joint disease was first documented by x-ray in September 2012, approximately 20 years after the Veteran's in-service discovery of his lumbar spine disabilities.

Finally, the Board finds that the Veteran's diagnosed arthritis of the bilateral knees and meniscus tear of the right knee are not related to service.  The June 2016 VA examiner indicated diagnosed degenerative joint disease was not objectively documentable radiologically until September 2012, many years after service separation.  The Board notes that the Veteran also received an MRI in December 2010 which showed moderate osteoarthritis of the knees bilaterally.   As previously stated, the Veteran did not seek treatment, have a diagnosis or make complaints of knee symptoms in service.  Insomuch as the Veteran contends that a bilateral knee disability is related to his service connected disabilities, the Board finds that he is not competent to opine as to the etiology of his bilateral knee conditions, as he lacks the medical training and expertise to provide a complex medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Board finds that the evidence of record does not tend to relate currently diagnosed bilateral knee arthritis and right knee meniscus tear to service.  

For these reasons, service connection for a bilateral knee disability is denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for bilateral knee disability is denied.


REMAND

The Veteran raised the issue of whether CUE was committed in an unappealed August 2003 rating decision which denied service connection for bilateral hearing loss.  The Board finds that this issue is inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, and cannot be adjudicated by the Board in the first instance.  Jarrell, 20 Vet. App. 326. 

The Board remanded the appeal in February 2016 to adjudicate the matter of whether there was CUE in the August 2003 rating decision which denied service connection for bilateral hearing loss, and to issue an SOC.  While the AOJ issued a supplemental statement of the case on the claim to reopen service connection for bilateral hearing loss, the AOJ did not adjudicate the CUE claim in accordance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271.  Moreover, the CUE claim should be adjudicated prior to readjudicating the claim to reopen service connection for bilateral hearing loss.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the November 2015 videoconference hearing, the Veteran indicated that his private cardiologist, Dr. D.C., D.O., would be able to provide a nexus statement that would show his current heart disabilities were related to active duty.  While the record was left open for 30 days to receive a nexus statement, the Board notes that no such statement was received or associated with the record.  The Board also notes that during a June 2016 VA examination, private treatment records from February 2016 had been faxed to the VA examiner and were considered in forming his medical opinions, however, such private treatment records have not been associated with the Veteran's claims file.  Further, VA treatment records after May 2016 have also not been associated with the Veteran's claims file, to include the report of a June 23, 2016 chest x-ray, which had been conducted during the June 2016 VA examination.  Medical records from Emory University Hospital Center, as requested by the Veteran, have also not been received, which include an emergency room visit in June 2012 by the Veteran for symptoms related to his diagnosed cardiomyopathy.  Given the above, the Board finds that a remand is required to obtain any and all outstanding VA and private treatment records prior to further appellate proceedings.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the matter of whether there was CUE in the August 2003 rating decision which denied entitlement to service connection for bilateral hearing loss.  If the benefit being sought is denied, issue a statement of the case, provide the Veteran and his representative with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

2.  Obtain the identified treatment records from Emory University Medical Center for an emergency room visit due to cardiomyopathy on June 25, 2012.  The Board notes that an authorization and consent form for Emory University Medical Center is of record.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The AOJ should inform the Veteran that he may submit any such records directly to VA.

3.  Obtain any and all outstanding VA treatment records for the Veteran's diagnosed heart conditions from May 2016 onward, to include a June 23, 2016 chest x-ray report as conducted for a June 2016 VA examination.

4.  Obtain any and all outstanding private treatment records from the Veteran's private cardiologist, Dr. D.C., D.O., in Douglas, Georgia, from November 2010 to present, to include, but not limited to, a February 2016 treatment note as discussed within the June 2016 VA examination.  The Board notes that an authorization and consent form for Dr. D.C., D.O., is of record.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The AOJ should inform the Veteran that he may submit any such records directly to VA.

5.  After all development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


